DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 8FEB2021. Claims 1, 4 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 8FEB2021 have been fully considered but they are not persuasive:

Argument 1: The 35 U.S.C. 103 Rejections: “Therefore, NANAGO and LIN fail to produce the limitations: “when a current time approaches the message display time, transmit, through the communication module, a request to confirm whether to display the stored message on the display to a server’’ “receive a display control command in response to the request’’ and “when the display control command indicates to display, display at least part of the stored message on the display.’’ For at least the above reasons, the independent Claims 1, 11 and 14 are patentable over cited references.” 
Response 1: First noting the Independent Claims are 1, 9, and 11, necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to independent Claims 1, 9, and 11 have changed. Applicant’s arguments with respect to independent Claims 1, 9, and 11 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Examiner’s Note

Claim 9 was amended in part to recite:
when a request

While it is interpreted that the request is “is received” from the external device, removing “is received” has made it ambiguous as to the external device’s role.
Appropriate correction is recommended.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11 - 13, 16, and 17 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0298472 to NAGANO in view of U.S. Patent Publication 2003/0188316 to DEPREZ.

Regarding Claim 1 (Currently Amended), NAGANO discloses an electronic device comprising:
a memory; a communication module; a display; and a processor connected to the memory, the communication module, or the display (FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises a voice control unit 220, a baseband unit 230, a wireless unit 240, a memory unit 250, a control unit (for example, CPU or the like) 260 for controlling the terminal as a whole, a speaker SP, a display unit DIS2, an input unit (key, button or the like) KEY2, an antenna ANT2, a vibration unit VI and a system bus SB. [¶ 0051]),
wherein the processor is configured to 
receive, through the communication module, a message containing a message display time, store the received message in the memory (The memory unit 250 stores a message received from the femtocell FAP. [¶ 0051] … As shown in FIG. 9, when the message is transmitted by the femtocell FAP, the portable terminal AT2 of the destination stores a 
when the display control command indicates to display, display at least part of the stored message on the display (FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises … a control unit (for example, CPU or the like) 260 for controlling the terminal as a whole … a display unit DIS2 … The memory unit 250 stores a message received from the femtocell FAP.  The display unit DIS2 displays the message received from the femtocell FAP. [¶ 0051]).

While NAGANO discloses the message display time (FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message 
when a current time approaches the message display time, transmit, through the communication module, a request to confirm whether to display the stored message on the display to a server, receive a display control command in response to the request

However, in the same field of endeavor, DEPREZ teaches:
when a current time approaches the message display time, transmit, through the communication module, a request to confirm whether to display the stored message on the display to a server, receive a display control command in response to the request (Such a club notification symbol may comprise, for example, a special icon or alphanumeric string recognizable to a club member or other subscriber to denote that the special playback control is available. [¶ 0098] … Referring next to FIG. 23B, a flow diagram of another embodiment of a process for verifying authorized playback from the beginning of the program is shown.  When the user is viewing a program in the linear schedule in step 2304, a notification symbol is displayed to indicate that the program is generally available for temporal manipulation in step 2310.  This embodiment verifies that the program is available on the server in step 2306 before displaying the notification symbol. [¶ 0191]. Recognizing that time only moves forward, the Examiner notes that “when a current time approaches the message display time” is interpreted simply as any time before/prior to displaying.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO with that of DEPREZ for advantage of a method for providing a stored program to a user for playback. … a program selection is received from the user.  Retrieval of the stored program corresponding to the program selection is initiated.  An authorization check for the stored program is also initiated. … It is determined if the user is authorized to view the stored program after the stored program is provided whereby the user may view the stored program before authorization is determined. (DEPREZ: ¶ 0058)

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 1 with the electronic device of Claim 1 performing the method of Claim 11 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 12 (Currently Amended), the combination of NAGANO and DEPREZ teaches the method of claim 11.
NAGANO further discloses further comprising: 
waiting for displaying of the stored message until the message display time (a mobile station … comprises a reception unit receiving a message whose destination is the mobile station itself stored in a base station from the base station of a mobile communication system, a memory unit storing the 

Regarding Claim 13 (Currently Amended), the combination of NAGANO and DEPREZ teaches the method of claim 12.
NAGANO further discloses: 
wherein at least part of the stored message is displayed at the message display time (FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises … a control unit (for example, CPU or the like) 260 for controlling the terminal as a whole … a display unit DIS2 … The memory unit 250 stores a message received from the femtocell FAP.  The display unit DIS2 displays the message received from the femtocell FAP. [¶ 0051]. The Examiner notes that it would be obvious that the message is displayed at the time the message is displayed).

Regarding Claim 16 (Currently Amended), the combination of NAGANO and DEPREZ teaches the electronic device of claim 1.
NAGANO further discloses:
wherein the processor is configured to wait for displaying of the received message until the message display time (a mobile station … comprises a reception unit receiving a message whose destination is the mobile station itself 

Regarding Claim 17 (Currently Amended), the combination of NAGANO and DEPREZ teaches the electronic device of claim 1.
NAGANO further discloses
wherein the processor is configured to display at least part of the message stored in the memory on the display at the message display time when the display control command indicates to display (FIG. 3 is a block diagram of the portable terminal … As shown in the drawing, the portable terminal (access terminal) AT comprises … a control unit (for example, CPU or the like) 260 for controlling the terminal as a whole … a display unit DIS2 … The memory unit 250 stores a message received from the femtocell FAP.  The display unit DIS2 displays the message received from the femtocell FAP. [¶ 0051]).

Claims 4 and 19 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ and U.S. Patent Publication 2006/0161853 to CHEN et al. (hereinafter “CHEN”).

Regarding Claim 4 (Currently Amended), the combination of NAGANO and DEPREZ teaches the electronic device of claim 1.
While the combination of NAGANO and DEPREZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor, CHEN teaches wherein, 
when the display control command indicates not to display or 
when the display control command indicating not to display 
is received from the server before the current time approaches the message display time, the processor is configured to delete the message stored in the memory (the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender.  Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user.  Upon receipt of the alert message, the sender may return messages to indicate whether to display, delete, or, through no action, allow the instant message to be queued. [¶ 0014] … the sender may be given an extra button to `Send Now` for displaying the message to the user immediately.  In addition, the sender may follow the ordinary `Send` process to queue the message at the user's instant messaging application until the user is ready to receive the message. [¶ 0046] … the mechanism of the present invention allows a user to configure desirable behavior, such that when an instant message arrives, an alert is displayed to the user instead of the instant message. [¶ 0048] … a user may configure a behavior to blink the instant messaging application and display the sender's name when an instant message arrives. [¶ 0049] … the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO and DEPREZ with that of CHEN for advantage of an improved method, apparatus, and computer instructions for automatically detecting display sharing and generating alerts in an instant messaging system. (CHEN: ¶ 0013)

Regarding Claim 19 (Currently Amended), the combination of NAGANO and DEPREZ teaches the electronic device of claim 11.
While the combination of NAGANO and DEPREZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor CHEN teaches further comprising:
deleting the message stored in the memory when the display control command indicates not to display or when the display control command indicating not to display is received from the server until the message display time (the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender.  Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user.  Upon receipt of the alert message, the sender may 

 NAGANO and DEPREZ with that of CHEN given in Claim 4 above.

Claims 5 and 20 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ and U.S. Patent Publication 2016/0164808 to LIN et al. (hereinafter “LIN”).

Regarding Claim 5 (Currently Amended), the combination of NAGANO and DEPREZ teaches the electronic device of claim 1.
While the combination of NAGANO and DEPREZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LIN teaches:
wherein, when the message contains content information, the processor is configured to inform of reception of the message and, when a user input for a content download request from a user is detected through the message, transmit the content download request to the message service server (FIG. 3 is a flow chart showing a method for instant messaging according to another exemplary embodiment. [¶ 0046] … In Step S32, a read request configured to request displaying of the new message to a second member in the group chat is received, the read request being initiated by the second member according to the prompt message through a group chat interface of a second terminal device. [¶ 0048] … In Step S33, it is determined whether to allow the second terminal device to display the new message according to a screening result.  Step S34 is executed if it is determined to allow the second terminal device to display the content information.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO and DEPREZ with that of LIN for advantage to accurately control which member in the group chat can obtain permission of reading new messages … guaranteeing privacy and security of messages, greatly reducing operation complexity, increasing interestingness of group chat, and improving activity of group chat and user experience. (LIN: ¶ 0045)

Regarding Claim 20 (Currently Amended), the combination of NAGANO and DEPREZ teaches the method of claim 11.
NAGANO further discloses further comprising:
when the message contains the message display time and content information and the current time approaches the message display time (a mobile station … comprises a reception unit receiving a message whose destination is the mobile station itself stored in a base station from the base station of a mobile communication system, a memory unit storing the message received by the reception unit and a control unit controlling so that the message is informed based on timing information indicating timing when the message is informed 

While the combination of NAGANO and DEPREZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LIN teaches further comprising:
transmitting a content download request to the server (FIG. 3 is a flow chart showing a method for instant messaging according to another exemplary embodiment. [¶ 0046] … In Step S32, a read request configured to request displaying of the new message to a second member in the group chat is received, the read request being initiated by the second member according to the prompt message through a group chat interface of a second terminal device. [¶ 0048] … In Step S33, it is determined whether to allow the second terminal device to display the new message according to a screening result.  Step S34 is executed if it is determined to allow the second terminal device to display the new message.  Step S35 is executed if it is determined to disallow the second terminal device to display the new message. [¶ 0049])

Motivation to combine the teaching of NAGANO and DEPREZ with that of LIN given in Claim 5 above.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ, LIN, and U.S. Patent Publication 2010/0273456 to WOLOVITZ et al. (hereinafter “WOLOVITZ”) and U.S. Patent Publication 2014/0279846 to SRINIVANSAN et al. (hereinafter “SRINIVANSAN”).

Regarding Claim 6 (Currently Amended), the combination of NAGANO, DEPREZ, and LIN teaches the electronic device of claim 5.
While the combination of NAGANO, DEPREZ, and LIN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, WOLOVITZ teaches:
wherein, when content is received from the server in response to the content download request, the processor is configured to display the received content on the display (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  However, when viewing the text of the message, the user can request to download the entire email message to permit viewing of the message in its entirety. [¶ 0070]), 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, and LIN with that of WOLOVITZ for advantage of a service management system and associated method of providing service related message prioritization in a mobile client. (WOLOVITZ: ¶ 0002)
While WOLOVITZ teaches in response to the content download request  (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  , the combination of NAGANO, DEPREZ, LIN, and WOLOVITZ does not explicitly teach, or is not relied on to teach:
when a content download-impossible command is received from the server … display an error message on the display.

However, in the same field of endeavor SRINIVANSAN teaches:
when a content download-impossible command is received from the server … display an error message on the display (Cloud Server instructs Client Software to display an error message warning the user that the files cannot be downloaded. [¶ 0220])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, LIN, and WOLOVITZ with that of SRINIVANSAN for advantage of a method and system for sharing files which are resident on one computer … For sharing, the files are first uploaded to a Cloud Storage over the Internet and then downloaded to the other computers. (SRINIVANSAN: ¶ 0018)

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of DEPREZ, U.S. Patent Publication 2016/0164808 to LIN et al. (hereinafter “LIN”), and U.S. Patent Publication 2007/0211630 to SEO.

Regarding Claim 7 (Currently Amended), the combination of NAGANO and DEPREZ teaches the electronic device of claim 1.
The combination of NAGANO and DEPREZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LIN teaches wherein 
when the message contains the message display time and content information (FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message which it has received.  In the example of the drawing, the timing information T-INFO includes in the first octet information indicating one of three patterns; "inform (display/play) when registered", "inform (display/play) only at a predetermined time" and "inform (display/play) a predetermined number of times at predetermined time intervals from an informing (display/play) start time" or a combination thereof.  In addition, the second octet includes information required to conduct the process ordered in the first octet.  For example, the first octet shown in the second line of the timing information T-INFO indicates "not inform (display/play) when registered (NO)" and "inform (display/play) only at a predetermined time" and the second octet includes information about the "predetermined time". [¶ 0058])

Motivation to combine the teaching of NAGANO and DEPREZ with that of LIN given in Claim 5 above.
 
and the current time approaches the message display time, the processor is configured to transmit a content download request to the server.

However, in the same field of endeavor SEO teaches:
and the current time approaches the message display time, the processor is configured to transmit a content download request to the message service server (In step 509, the controller 10 controls the memory 29 and determines if there exists the multimedia message reception reservation information corresponding with the basic information of the multimedia message.  As a result of the determination, if there exists the multimedia message reception reservation information corresponding with the basic information of the multimedia message, step 511 is performed.  In step 511, the controller 10 controls the memory 29 and confirms reception reservation time information within the multimedia message reception reservation information.  In step 513, the controller 10 confirms the current time.  In step 515, the controller 10 compares the current time with the reception reservation time information.  As a result of the comparison, if the current time corresponds with the reception reservation time information, step 517 is performed.  In step 517, the controller 10 controls the RF unit 21 and the memory 29 and transmits multimedia message reception (multimedia message retrieve: download) request signals to the MMS proxy server 7. [¶ 0041] … In step 519, the controller 10 controls the memory 29 and receives (downloads) the 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, DEPREZ, and LIN with that of SEO for advantage of preventing the user receiving the multimedia message unnecessarily [to] perform data communication, and unconsciously and frequently receive the multimedia message during a time zone in which a service charge is high. (SEO: ¶ 0011)

Regarding Claim 8 (Original), the combination of NAGANO, DEPREZ, LIN, and SEO teaches the electronic device of claim 7.
NAGANO further discloses: 
wherein when the message contains the message display time and the content information, the processor is configured to store the received message in the memory and wait for displaying of the received message until the message display time (a mobile station … comprises a reception unit receiving a message whose destination is the mobile station itself stored in a base station from the base station of a mobile communication system, a memory unit storing the message received by the reception unit and a control unit controlling so that the message is informed based on timing information indicating timing when the message is informed (time, number of times and the like) which is included in the message stored in the memory unit. [¶ 0020])

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of CHEN.

Regarding Claim 9 (Currently Amended), NAGANO discloses an electronic device comprising:
a storage unit; a communication unit; and a controller connected to the storage unit or the communication unit (FIG. 1 is a block diagram of the femtocell … As shown, the femtocell FAP comprises a general line interface unit 110, a generation unit 120, a wireless unit 130, a memory unit 140, a control unit 150, an input unit … a display unit … an antenna ANT1, and a system bus … The wireless unit 130 has a reception unit 132 and a transmission unit 134, and performs wireless communication (which includes transmission/reception of a message and voice call) with a mobile terminal through the antenna ANT1. [¶ 0047]), 
wherein the controller is configured to generate a message containing a message display time, transmit the generated message to an external electronic device through the communication unit (FIG. 11 shows an example of the timing information T-INFO.  As shown, the timing information T-INFO includes information indicating when the portable terminal AT informs (plays/displays) a message which it has received.  In the example of the drawing, the timing information T-INFO includes in the first octet information indicating one of three patterns; "inform (display/play) when registered", "inform (display/play) only at a 

While NAGANO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHEN teaches:
wherein the controller is configured to:
when a request to confirm whether to display the transmitted message on the external electronic device, from the external electronic device, before the message display time, transmit a display control command to the external electronic device in response to the request (By utilizing instant messaging, business users can view each other's availability and initiate a text conversation with colleagues or customers when a desired contact becomes available. [¶ 0005] … the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender.  Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user.  Upon receipt of the alert message, the sender may return messages to indicate whether to display, delete, or, through no action, allow the instant message to be queued. [¶ 0014] … With reference now to FIG. 3, a block diagram illustrating a data processing system is depicted… Data processing system 300 is an example of a client computer. … Processor 302 and main memory 304 are connected to PCI local bus 306 through PCI bridge 308. … local area network (LAN) adapter 310 … are connected to PCI local bus 306 by direct component connection. [¶ 0033] … the sender may be given an extra button to `Send Now` for displaying the message to the user immediately.  In addition, the sender may follow the ordinary `Send` process to queue the message at the user's instant messaging application 

 (CHEN: ¶ 0013)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of CHEN and U.S. Patent Publication 2015/0236990 to SHAN et al. (hereinafter “SHAN”).

Regarding Claim 10 (Currently Amended), the combination of NAGANO and CHEN teaches the electronic device of claim 9.
While NAGANO does not disclose, or is not relied on to disclose, CHEN further teaches: 
wherein the controller is configured to:
determine whether to cancel the transmitted message (the sender may indicate in a return message whether to `Send Now` or `Cancel Message`.  If the sender indicates a `Send Now` in a return message, the queued instant message is displayed even though the display is being shared.  This means that the sender thinks that either the instant message is safe for display, or the instant message is important for the user.  If the sender indicates a `Cancel Message` return message, the queued instant message is deleted. [¶ 0051])

Motivation to combine the teaching of NAGANO with that of CHEN given in Claim 9 above.
While the combination of NAGANO and CHEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor, SHAN teaches: 
when the message further contains content information, store content corresponding to the content information in the storage unit and delete the content stored in the storage unit, based on whether to cancel the transmitted message (FIG. 5 is an exemplary flow diagram of a process for deleting a sent instant message, [¶ 0054] … After the server (103) receives the instant message transmitted from the first communication terminal (101), the server (103) may first store the received instant message into the first storage area. [¶ 0073] … Step 505: The server (103) may cancel the forwarding operation of the instant message to be deleted and may transmit a notification message to the second communication terminal (102) to inform the second communication terminal (102) that a message has been withdrawn by the first communication terminal (101). [¶ 0075]. The Examiner notes that any/all parts of the message per se. are interpreted as message “content information.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO and CHEN with that of SHAN for advantage of when a user would not like to store a certain sent instant message at the receiving end which the sent instant message may 

Regarding Claim 18 (Currently Amended), the combination of NAGANO and CHEN teaches the electronic device of claim 9.
While NAGANO does not disclose, or is not relied on to disclose, CHEN further teaches: 
wherein the controller is configured to:
determine whether to cancel the transmitted message, transmit the display control command, which indicates a message cancellation command or a message display command to the external electronic device on the basis of whether the transmitted message is cancelled (the sender may indicate in a return message whether to `Send Now` or `Cancel Message`.  If the sender indicates a `Send Now` in a return message, the queued instant message is displayed even though the display is being shared.  This means that the sender thinks that either the instant message is safe for display, or the instant message is important for the user.  If the sender indicates a `Cancel Message` return message, the queued instant message is deleted. [¶ 0051] … Turning back to step 816, if the message received from the sender is a `Cancel Message` or similar return message, the mechanism of the present invention removes the instant ,

Motivation to combine the teaching of NAGANO with that of CHEN given in Claim 9 above.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of CHEN and WOLOVITZ.

Regarding Claim 14 (Currently Amended), the combination of NAGANO and CHEN teaches the method of claim 11.
While the combination of NAGANO and CHEN does not teach, or is not relied on to teach, in the same field of endeavor WOLOVITZ teaches further comprising:
when the message contains content information, informing of reception of the message; and when a user input for a content download request is detected from a user through the message, transmitting a request for downloading content to the server (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  However, when viewing the text of the message, the user 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO and CHEN with that of WOLOVITZ for advantage of a service management system and associated method of providing service related message prioritization in a mobile client. (WOLOVITZ: ¶ 0002)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of CHEN, WOLOVITZ, and SRINIVANSAN.

Regarding Claim 15 (Currently Amended), the combination of NAGANO, CHEN, and WOLOVITZ teaches the method of claim 14.
While NAGANO does not explicitly disclose, or is not relied on to disclose, WOLOVITZ further teaches further comprising:
when content is received from the server in response to the content download request, displaying the received content (As shown in FIGS. 24 and 25, long email messages may be restricted to initial text 27 only.  However, when viewing the text of the message, the user can request to download the entire email message to permit viewing of the message in its entirety. [¶ 0070])
 
 NAGANO and CHEN with that of WOLOVITZ given in Claim 14 above.
The combination of NAGANO and CHEN with that of WOLOVITZ does not explicitly teach, or is not relied on to teach:
when a content download-impossible command is received from the … server … displaying an error message

However, in the same field of endeavor SRINIVANSAN teaches:
when a content download-impossible command is received from the … server … displaying an error message (Cloud Server instructs Client Software to display an error message warning the user that the files cannot be downloaded. [¶ 0220])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of NAGANO, CHEN, and WOLOVITZ with that of SRINIVANSAN for advantage of a method and system for sharing files which are resident on one computer … For sharing, the files are first uploaded to a Cloud Storage over the Internet and then downloaded to the other computers. (SRINIVANSAN: ¶ 0018)

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNEST G TACSIK/
Examiner, Art Unit 2644